DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, the prior art of record fails to teach or render obvious a closure for a container, particularly including a cap having apertures defined by cylindrical tubes extending from the base plate and in fluid communication with the associated container; a pivotable top moveable between a closed and two opened positions, the pivotable top mounted on the cap for pivotable motion about a single horizontal hinge axis, wherein the horizontal axis is disposed between the pair of dispensing pathways.
Regarding claims 5-8, the prior art of record fails to teach or render obvious a closure for a container particularly including a cap having a centrally disposed aperture defined by a cylindrical tube extending from a top surface of the base plate and in fluid communication with the associated container; a pivotable top moveable between a closed and two opened positions, the pivotable top mounted on the cap for pivotable motion about a single horizontal hinge axis and including first and second channels from annular voids between the cylindrical plug and cylindrical sleeve to a first and second dispensing opening; and wherein the horizontal hinge axis is aligned with the cylindrical plug.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754